Motion for stay granted upon condition that within five days from the entry of the order herein, defendant stipulate that the issue be deemed joined twenty days after service of the summons and complaint if the order from which the appeal is taken be affirmed; in the event of the filing of such stipulation defendant may have ten days to answer from the determination of the appeal if the order be affirmed; otherwise, motion for stay denied, with ten dollars costs. Present — Lazansky, P. J., Kapper, Scudder, Tompkins and Davis, JJ.